TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00320-CV


John Koo-Hyun Kim, Appellant

v.

Austin Community College; Stephen B. Kinslow, as President of Austin Community
College; Greg Abbott, Attorney General of Texas; Representative Jaime Valdez; and 
Myra McDaniel, as Attorney for Austin Community College, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-07-000586, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant John Koo-Hyun Kim filed a notice of appeal, apparently seeking to appeal
from the trial court's order granting appellees' motions for a continuance of a June 4, 2007 trial
setting.  Because we lack jurisdiction over this interlocutory appeal, we dismiss the cause for want
of jurisdiction.  See Tex. R. App. P. 42.3(a).  
	Generally, courts of appeals may only exercise jurisdiction over appeals from final
orders or judgments.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) ("A judgment
is final for purposes of appeal if it disposes of all pending parties and claims in the record, except
as necessary to carry out the decree.").  There are certain statutory exceptions to this rule, which
explicitly allow interlocutory appeals from non-final orders.  See Tex. Civ. Prac. & Rem.
Code Ann. § 51.014 (West Supp. 2006) (listing permissible interlocutory appeals).  An appeal from
a trial court's granting of a motion for continuance and delay of a trial setting may not be reviewed
by interlocutory appeal. See In re A.J.L., No. 02-04-00050-CV, 2004 Tex. App. LEXIS 4993, at *1
(Tex. App.--Fort Worth, June 3, 2004, no pet) (mem. op.); Lovall v. Yen, No. 14-01-01108-CV,
2002 Tex. App. LEXIS 354, at *1-3 (Tex. App.--Houston [14th Dist.] Jan. 17, 2002, no pet.) (not
designated for publication).
	Appellant seeks to appeal from the trial court's order granting a continuance to
appellees.  We may not consider this complaint in an interlocutory appeal.  Therefore, we must
dismiss this cause for want of jurisdiction.  See Tex. R. App. P. 42.3(a).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   July 6, 2007